UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6238


WILLIAM AUSTON CASH,

                Plaintiff - Appellant,

          v.

JAMES METTS; E. V. KIRKLAND; DAN DOE; JOHN DOE; BENNETT E.
CASTO,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Kevin Frank McDonald, Magistrate
Judge. (6:12-cv-01815-MGL-KFM)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Auston Cash, Appellant Pro Se.    Justin Tyler Bagwell,
William Henry Davidson, II, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William    Auston    Cash       seeks       to    appeal      the    magistrate

judge’s order denying his motions to compel discovery, to depose

each defendant, and to seal the record in his 42 U.S.C. § 1983

(2006)     civil      rights      action.            This        court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain      interlocutory       and        collateral          orders,      28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                             The order that Cash

seeks    to   appeal    is   neither      a       final    order      nor    an    appealable

interlocutory or collateral order.                    Accordingly, we dismiss the

appeal for lack of jurisdiction.                   We deny Cash’s motion for the

appointment      of     counsel     and       for     transcripts           at     government

expense.      We dispense with oral argument because the facts and

legal    contentions      are   adequately           presented         in   the     materials

before   this    court    and     argument         would       not   aid    the    decisional

process.



                                                                                    DISMISSED




                                              2